Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/22 has been entered.

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 2/14/22. Claims 29-31 are new. Claim 28 is withdrawn. Claims 1, 2, 4 and 6-31 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6-12, 13-27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crnkovich et al. US 2008/0041792 in view of Bly et al. US 2009/0076350 and Rabinovitz et al. US 20110306855 and Nebbia US 2016/0158517.
Regarding claims 1 and 27, Crnkovich discloses a blood detector system for detecting a blood leak at an intravenous injection site comprising:
 	a blood sensor comprising ([¶33] sensor 60):
 	 a support structure ([¶33] support with sides 62 and 64) comprising one or more clip features configured to attach the blood sensor to a blood line of a medical treatment device ([¶19])
 	 	a sensor attached to the support structure, the color sensor adapted to detect light from a sensing region adjacent to the sensor ([¶27,40] infrared sensor is used), and the sensor being configured to detect one or more of the reflected light of a frequency associated with blood and the emitted light associated with the bio-fluorescence of blood ([¶40]),
 	an electronic transmitter attached to the support structure ([FIG3][¶34] transmitter receiver 74 on the support structure),
 	an antenna coupled to the electronic transmitter ([¶34] trace 76), and
 	at least one processor in communication with the electronic transmitter and the color sensor ([¶22] microcontroller 16), the color sensor comprising: a color image sensor ([¶24])
 	a power source connected to the processor, electronic transmitter, light emitting unit, and color sensor ([FIG3] battery 78); and
	a receiver for receiving the transmission signal ([¶20] receiver 40),
 	a controller in communication with the receiver ([¶28] controller 50), and
 	an alert system in communication with the controller ([¶28]). 
 	Crnkovich discloses activating the sensor upon initial blood detection ([¶33]) and both putting the sensor in a low-power state and entering an activated state from a low-power state based on the sensor detecting blood ([¶6]) but does not disclose the blood sensor is configured to enter an activated state in response to exposure of the color sensor to a specific light signal. Bly discloses a patient monitor sensor that is activated by receiving a light signal ([¶65]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to switch the activation of Crnkovich with the activation by light of Bly as it is no more than the simple substitution of one know element for another to obtain the predictable results of activating the sensor when blood is sensed. 
Crnkovich does not specifically disclose that the sensor is a color sensor and a lens arranged to project an image of the sensing region onto a plurality of pixels of the color image sensor to detect blood in the projected image of the sensing region. Rabinovitz teaches a similar sensor device that uses a lens with the image sensor ([¶78] the sensor 804 can determine color [¶81] a lens is used). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Crnkovich with teachings of Rabinovitz in order to focus the optical signal onto the sensor ([¶81]). 
The combination does not specifically disclose a transparent cover configured to be positioned over a side of the support structure to offset the side of the support structure from a sensing region and sized such that the entire transparent cover is positionable within an outer profile of the support structure or that the color sensor is located within a recess of the support structure such that the transparent cover is located between the sensing region and the color sensor during use of the blood detector system for detecting the blood leak. Nebbia teaches a light sensor with a transparent cover ([¶152-154][FIG24] cover 11a). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to incorporate the lens of Nebbia into the device of Crnkovich in order to reduce the overall size of the device by reducing the focal length of the sensor ([¶152-154]).
Regarding claim 6, Crnkovich discloses the processor is configured to direct the electronic transmitter to transmit to the receiver at least one signal indicating that blood has been detected ([¶29,30]).
Regarding claim 7, Crnkovich discloses the controller is configured to determine a presence of blood in the sensing region based on one or more signal transmissions from the blood sensor ([¶29,30]).  
Regarding claim 8, Crnkovich discloses the power source comprises a rechargeable energy storage module or a replacement energy storage module ([¶29] the device has a battery power supply).
Regarding claim 9, Crnkovich discloses the sensing region comprises an absorbent material comprises the sensing region ([¶23]). 
Regarding claim 10, Crnkovich discloses the receiver comprises a crystal oscillator ([¶26]).
Regarding claims 11, Crnkovich discloses one or more clip features adapted to position the color sensor above an entry point of an intravenous needle of the bloodline ([¶19]). 
Regarding claims 12, the combination does not specifically disclose the blood sensor comprises a translucent cover positioned across the color sensor Nebbia teaches the transparent cover is positioned in an optical path of the color sensor such that the emitted light and detected light propagates through the transparent cover ([FIG24]).
Regarding claim 13, Crnkovich discloses a light emitting unit attached to the support structure and connected to the power source, the light emitting unit arranged to illuminate the sensing region ([¶24]). 
Regarding claim 14 and 24, the combination does not specifically disclose the light emitting unit is adapted to emit white light and wherein the color sensor comprises red, blue, and green color sensing regions. Nebbia teaches using a white LED and a sensor with RGB sensing regions ([¶176]). Therefore it would have been obvious to one of ordinary skill prior to the time of filing to combine the LED and sensor from Nebbia into the device of Crnkovich as it is no more than the simple substitution of a known element for another to yield predictable results of detecting a blood leak.
Regarding claim 15 and 16, Crnkovich discloses the color sensor comprises one or more infrared sensors ([¶24] 520-610 nm).
Regarding claim 17, Crnkovich discloses the color sensor is adapted to detect light corresponding to a reflected color of human blood ([¶24]). 
Regarding claims 18-22, Crnkovich discloses detecting light within a range of 405nm to 532nm and emitting light at 405nm, 425nm, 532nm, 580nm and 645 nm but does not disclose the light emitting unit is adapted to emit 450nm light wherein the color sensor is adapted to detect light corresponding to absorption of the emitted light by the presence of hemoglobin in the sensing region or the emitted light comprises light at 260nm, and wherein the color sensor is adapted to detect light at 630nm or the emitted light comprises light at 280 nm, and wherein the color sensor is adapted to detect light at 340nm or the emitted light comprises light at 340 nm, and wherein the color sensor is adapted to detect light at 460 nm or the emitted light comprises light at 450 nm, and wherein the color sensor is adapted to detect light at 520 nm.27 However, it would have been obvious to one of ordinary skill in the art prior to the time of filing to try the selected wavelengths as there is a finite number of useful light wavelengths for the detection of blood.
Regarding claim 23, Crnkovich discloses at least one signal of the one or more signals from the blood sensor is received by said receiver and, in response to said at least one signal, the receiver receiving the transmission signal the controller is configured to trigger the alert system, and wherein the alert system is comprised of one or more alarms selected from the group consisting of the display of a warning message, an audible alarm, a visual alarm and a physical alert ([¶29]). 
Regarding claim 25, Crnkovich discloses the support structure is a printed circuit board and where the color sensor and the light emitting unit are disposed on the printed circuit board ([¶34]).
Regarding claim 26, Crnkovich discloses the light emitting unit is a light emitting diode (LED) ([¶24]). 
Regarding claim 29, Nebbia teaches the blood sensor comprises a light emitting unit adapted to illuminate the sensing region adjacent to the blood sensor, wherein the transparent cover is sized and arranged to position the color sensor and the light emitting unit the same distance away from the sensing region ([FIG24]).  
Regarding claim 30, Nebbia teaches the transparent cover is sized and arranged to position the color sensor and the light emitting unit the same distance away from the sensing region ([FIG24]).  
Regarding claim 31, Nebbia teaches the transparent cover is positioned such that the emitted light and the detected light is configured to propagate through the transparent cover ([FIG24]).

Claim(s) 1-2, 6-9, 12-24, 26, 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US 2009/0082649 in view of Funkhouser US 2017/0173253, Bly et al. US 2009/0076350 and Rabinovitz et al. US 20110306855 and Nebbia US 2016/0158517.
Regarding claims 1 and 27, Muller discloses a blood detector system for detecting a blood leak at an intravenous injection site comprising:
 	a blood sensor comprising ([¶39] sensor 40):
 	 a support structure ([¶37] mount 30),
 	 	a color sensor attached to the support structure, the color sensor adapted to  detect light from a sensing region adjacent to the color sensor ([¶37-39] color sensor 43), and the color sensor being configured to detect one or more of the reflected light of a frequency associated with blood and the emitted light associated with the bio-fluorescence of blood ([¶27-29]),
 	an electronic transmitter attached to the support structure ([¶30] the sensor device has a transmitter 18. [¶54] in an embodiment the sensor and electronics are housed on the same support structure 109),
 	an antenna coupled to the electronic transmitter ([¶30] antenna 18a), and
 	at least one processor in communication with the electronic transmitter and the color sensor ([¶30] signal module 17 and transmitter 18 are in communication with the color sensor and a remote processor), the color sensor comprising: a color image sensor ([¶27])
 	 	receiving, from the color sensor, a sensing signal indicating a blood detection value of the detected light ([¶29]), 
 		determining, based on the blood detection value, whether there is blood present in the sensing region ([¶29]),
 	a power source connected to the processor, electronic transmitter, light emitting unit, and color sensor ([¶29] the device has a battery power supply); and
 a receiver unit in communication with the blood sensor comprising:
 	a receiver for receiving the transmission signal ([¶30] receiver 19a),
 	a controller in communication with the receiver ([¶30] processor 19), and
 	an alert system in communication with the controller ([¶33]). 
Muller does not specifically disclose one or more clip features configured to attach the blood sensor to a blood line of a medical treatment device. Funkhouser teaches a similar sensor that can be clipped to a venous line ([¶18]). Therefore it would have been obvious to one to one of ordinary skill in the art prior to the time of filing to combine the device of Muller with Funkhouser in order to be able to attach the sensor to the blood line ([¶18]).
Muller does not disclose the blood sensor is configured to enter an activated state from a low-power state in response to exposure of the color sensor to a specific light signal. Bly discloses a patient monitor sensor that is activated by receiving a light signal ([¶52,65] the device is activated to collect data by a light source. [¶71] the device has its own power supply so it is in a low-power mode initially versus when it is activated to collect data. The nature or specifics of the low power state are not claimed). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Muller with the activation by light of Bly in order to conserve power ([¶39] of Bly).
Muller does not specifically disclose a lens arranged to project an image of the sensing region onto a plurality of pixels of the color image sensor to detect blood in the projected image of the sensing region. Rabinovitz teaches a similar sensor device that uses a lens with the image sensor ([¶80]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Muller with teachings of Rabinovitz in order to focus the optical signal onto the sensor ([¶80]).
The combination does not specifically disclose a transparent cover configured to be positioned over a side of the support structure to offset the side of the support structure from a sensing region and sized such that the entire transparent cover is positionable within an outer profile of the support structure or that the color sensor is located within a recess of the support structure such that the transparent cover is located between the sensing region and the color sensor during use of the blood detector system for detecting the blood leak. Nebbia teaches a light sensor with a transparent cover ([¶152-154][FIG24] cover 11a). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to incorporate the lens of Nebbia into the device of Muller in order to reduce the overall size of the device by reducing the focal length of the sensor ([¶152-154]).

Regarding claim 2, Muller discloses the support structure comprises an opaque region sized and positioned to occlude ambient light from directly reaching the sensing region ([¶54] the mounting band support structure is cloth and would occlude ambient light as it covers over the area with the sensor). 
Regarding claim 6, Muller discloses the blood detection value is a color intensity value ([¶28]). 
Regarding claim 7, Muller discloses wherein the controller is configured to determine the presence of blood in the sensing region based on the transmission signal ([¶33] the logic determines if there is a leak or if there is not a leak which is a threshold). 
Regarding claim 8, Muller discloses the power source comprises a rechargeable or replacement energy storage module ([¶29]).
Regarding claim 9, Muller discloses the sensing region comprises an absorbent material ([¶57] the gauze). 
Regarding claims 12, Muller discloses a filter for the optical sensor ([¶34] the filter 24b) but does not specifically disclose the transparent cover. Nebbia teaches the transparent cover is positioned in an optical path of the color sensor such that the emitted light and detected light propagates through the transparent cover ([FIG24]). 
Regarding claim 13, Muller discloses a light emitting unit attached to the support structure and connected to the power source, the light emitting unit arranged to illuminate the sensing region ([¶39] LED 41). 
Regarding claim 14 and 24, Muller does not specifically disclose the light emitting unit is adapted to emit white light and wherein the color sensor comprises red, blue, and green color sensing regions. Nebbia teaches using a white LED and a sensor with RGB sensing regions ([¶176]). Therefore it would have been obvious to one of ordinary skill prior to the time of filing to combine the LED and sensor from Nebbia into the device of Muller as it is no more than the simple substitution of a known element for another to yield predictable results of detecting a blood leak.
Regarding claim 15 and 16, Muller discloses the color sensor comprises one or more infrared sensors ([¶28]).
Regarding claim 17, Muller discloses the color sensor is adapted to detect light corresponding to the reflected color of human blood ([¶28-29]). 
Regarding claim 23, Muller discloses in response to the receiver at least one signal of the one or more signals from the blood sensor, the controller of the receiver unit is configured to trigger the alert system, and wherein the alert system is comprised of one or more alarms selected from the group consisting of the display of a warning message, an audible alarm, a visual alarm and a physical alert ([¶33]). 
Regarding claim 26, Muller discloses the light emitting unit is a light emitting diode (LED) ([¶39] LED 41). 
Regarding claims 18-22, Muller discloses detecting light within a range of 405nm to 532nm and emitting light at 405nm, 425nm, 532nm, 580nm and 645 nm but does not disclose the light emitting unit is adapted to emit 450nm light wherein the color sensor is adapted to detect light corresponding to absorption of the emitted light by the presence of hemoglobin in the sensing region or the emitted light comprises light at 260nm, and wherein the color sensor is adapted to detect light at 630nm or the emitted light comprises light at 280 nm, and wherein the color sensor is adapted to detect light at 340nm or the emitted light comprises light at 340 nm, and wherein the color sensor is adapted to detect light at 460 nm or the emitted light comprises light at 450 nm, and wherein the color sensor is adapted to detect light at 520 nm.27 However, it would have been obvious to one of ordinary skill in the art prior to the time of filing to try the selected wavelengths as there is a finite number of useful light wavelengths for the detection of blood.
Regarding claim 29, Nebbia teaches the blood sensor comprises a light emitting unit adapted to illuminate the sensing region adjacent to the blood sensor, wherein the transparent cover is sized and arranged to position the color sensor and the light emitting unit the same distance away from the sensing region ([FIG24]).  
Regarding claim 30, Nebbia teaches the transparent cover is sized and arranged to position the color sensor and the light emitting unit the same distance away from the sensing region ([FIG24]).  
Regarding claim 31, Nebbia teaches the transparent cover is positioned such that the emitted light and the detected light is configured to propagate through the transparent cover ([FIG24]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US 2009/0082649 in view of Funkhouser US 2017/0173253, Bly et al. US 2009/0076350 and Rabinovitz et al. US 20110306855 and Nebbia US 2016/0158517 further in view of Roger et al. US 2008/0195060.
Regarding claim 25, Muller does not disclose the support structure is a printed circuit board, and where the color sensor and the light emitting unit are disposed on the printed circuit board. Roger teaches an optical blood detection device that has the emitter and sensor on the same PCB ([¶79]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to incorporate the PCB of Roger into the device of Muller as it is no more than the simple substitution of a known element for another to yield predictable results of having a blood detection sensor device.



Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on pg. 3 that modification would render the base device inoperable for its intended purpose, Examiner respectfully disagrees. Crnkovich discloses an embodiment that has a visible or near infrared light emitter to check that the wetness is blood so the light emitter could have a transparent cover and the sensor could still work as designed. 
Regarding Applicant’s arguments on pg. 6, that there would be no reason to reduce the film size of Roger, Examiner respectfully disagrees. Roger is not relied upon to teach the transparent cover only for the printed circuit board.
Regarding Applicant’s arguments, on pg. 8, that there is no reason to combine Mueller and Nebbia, Examiner respectfully disagrees. Specifically, the cover 11a of Nebbia meets the limitations of the claim as it is transparent and offsets the sensor from the sensing area. One of ordinary skill in the art would be motivated to combine Mueller with the teaching of Nebbia in order to adjust the focal length and reduce size dimensions. The first lens can adjust the focus while the cover or secondary lens provides further adjustments or protection for the circuitry.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uneshi et al. US 2007/0135717 teaches a transparent protective cover for the sensors like the one claimed ([¶766][FIGs 122]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792